Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
FINAL ACTION

Response to Amendment
The amendment filed on 12/28/2020 has been received and claims 8, 10-12, and 21 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, 10-12 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, in claims 8 and 21 there is no written description support for the limitations “the first and the third multi-parameter sterilization indicia are disposed between the bonded polymer layer and the paper layer” and “the polymer layer and is not secured to” the paper layer 16 “in the corners where the [first and third multi-parameter sterilization indicia/]indicators 30 and 32 are located” which are at the distal end and over the first and third multi-parameter sterilization indicia (30, 32) exterior to the pouch.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10-12, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the bonded polymer layer" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
In Claim 8, it is not clear what feature/configuration is being set forth by the limitation “such that the first and the third multi-parameter sterilization indicia are disposed between the bonded polymer layer and the paper layer” as the limitation appears to indicate a configuration where the first and the third sterilization indicia are located within the pouch or a configuration where the first and the third sterilization indicia are located between/under the perimeter seal.
In Claim 21, it is not clear whether “a distal end” in line 2 is different than the distal end in lines 9 and 11-13 of Claim 8.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 10-12 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Augurt (3991881) in view of Wittrock (5344017).
As to Claims 8 and 21, Augurt (‘881) discloses a method for making a sterilization package (see Figures 1-2 and 7-8) comprising:	
printing a plurality of sterilization indicia (17’, 18’; 17, 18) on a first major side (13; 19) of a paper layer (11) (see Col. 2 lines 46-48, Col. 4 line 64, Col. 5 lines 12-14), the plurality of sterilization indicia (17’, 18’; 17, 18) including first, second, third and fourth multi-parameter sterilization indicia (17’, 18’, 17, 18) configured to be responsive to a sterilization process such that the first and second multi-parameter sterilization indicia (17’, 18’; 17, 18) undergo a visual change to a desired ending color when the package is subjected to complete multi-parameter sterilization conditions (see Figure 2, Col. 5 lines 2-25 and 29-32);

wherein the perimeter seal (12, 12’, 15, 15’) is disposed between the first and third multi-parameter sterilization indicia (17, 18) and second and fourth multi-parameter sterilization indicia (17’, 18’) such that the first and third multi-parameter sterilization indicia (17, 18) are exterior of the pouch (22) and the second and fourth multi-parameter sterilization indicia (17’, 18’) are interior of the pouch (22) (see Figures 1-2); and 
bonding (via 12’) the polymer layer (20) onto the paper layer (11) exterior to the pouch (22) (see Figures 2 and 8, Col. 2 line 64 to Col. 3 line 2),
wherein the sterilization package (see Figures 1-2 and 7-8) comprises a distal end (i.e. where 24 and 25 are located) having two corners (see Figure 2) such that the polymer layer (20) and the paper layer (11) are bonded (via 12’) at the two corners of the sterilization package exterior to the pouch (22) (see Figure 8, Col. 2 line 64 to Col. 3 line 2).
Augurt (‘881) does not appear to specifically teach that the multi-parameter sterilization indicia (17, 18, 17’, 18’) are located at the distal end of the pouch on the same first major side such that the first and third multi-parameter indicia are exterior of the pouch and the second and fourth multi-parameter sterilization indicia are interior of the pouch, or that the sterilization package includes a first barrier seal and a second barrier seal, the first barrier seal and the second barrier seal disposed adjacent to the second and fourth multi-parameter sterilization indicia respectively, and each barrier seal separated from the perimeter seal.

As to the limitation that the plurality of sterilization indicia are disposed/located/printed on the same first major side (13) of the paper layer (11), it was known in the art at the time of invention to provide a sterilization indicium for measuring external sterilization condition on a first major side between first and second layers of a sterilization package. Wittrock (‘017) discloses a method of making a sterilization package (see Figure 6) comprising:	
a) printing a sterilization indicium (322) on a first major side of a paper layer (312) (see Figure 6, Col. 3 lines 25-26 and 42-44); and

wherein the sterilization indicium (322) is exterior of the pouch (310) and proximate a distal end of the paper layer (312), the sterilization indicium (322) disposed on the first major side of the paper layer (312) so that the sterilization indicium (322) is between the polymer (314) and paper (312) layers (see Figure 6);
wherein the polymer layer (314) covers the sterilization indicium (322),
in order to protect the sterilization indicium from damage/removal during the use/handling/storage of the pouch (310) (see Col. 3 lines 40-48 and Col. 4 lines 50-54).
It would have been obvious to one of ordinary skill in this art at the time of invention to relocate the first and third multi-parameter sterilization indicia (17, 18) located on a second/bottom side (19) of the paper layer (11) and exterior of the pouch (22) to the first major side (13) of the paper layer (11), so that all sterilization indicia are located on the same first major side (13) of the paper layer such that the first and third sterilization indicia (17, 18) are located between the paper and bonded polymer layers where the polymer layer (20) covers the plurality of sterilization indicia (17, 18, 17’, 18’), in the sterilization package of Augurt in order to protect one or more external/exterior sterilization indicia from damage/removal during the use/handling/storage as shown by Wittrock.
As to the limitation that the sterilization package includes a first barrier seal and a second barrier seal where the first barrier seal and the second barrier seal are disposed adjacent to the 
a first layer (14; 114);
a second layer (12; 112) having a top surface (24) coupled to the first package layer (14; 114) with a perimeter seal (16; 116) extending around a portion of the sterilization package to define a pouch (10; 110) having a proximal end (i.e. end where 20/20a is located) and a distal end (i.e. end where 33/133 is located) (see Figures 1 and 3), the pouch (10; 110) including a sealable opening (at 20, via 20a) at the proximal end (see Figure 1);
a first multi-parameter sterilization indicium (22; 122 - 37) disposed on the second layer (12; 112) interior of the pouch (10; 110) and proximate the distal end (i.e. end where 33/133 is located) of the pouch (10; 110) (see Figures 1 and 3), the first multi-parameter sterilization indicium (22) disposed on the top surface (24) of the second layer (12; 112) (see Figures 2 and 4);
a second multi-parameter sterilization indicium (122 - 38) disposed on the second layer (112) interior of the pouch (110) and proximate the distal end (i.e. end where 133 is located) of the pouch (110) (see Figure 3), the second multi-parameter sterilization indicium (38) disposed on the top surface (24) of the second layer (112) (see Figures 2 and 4); and 
a barrier seal (30; 132) disposed adjacent to the multi-parameter sterilization indicia (22; 37, 38), the barrier seal (30; 132) spaced apart/separated from the perimeter seal (16; 116) (see entire document, particularly Col. 4 lines 10-13, 19-20, and 24-27);

It would have been obvious to one of ordinary skill in this art at the time of invention to dispose a barrier seal adjacent to each of the second multi-parameter sterilization indicium and the fourth multi-parameter sterilization indicium and spaced apart from the perimeter seal in the sterilization package of Augurt such that the second and the fourth multi-parameter sterilization indicia are separated by the first and the second barrier seals respectively within the sterilization package/pouch interior in order to allow exposure of the sterilization indicia to the same conditions as the item(s) being sterilized within the pouch to ensure accurate monitoring of sterilization condition/exposure that the item(s) experience and at the same time providing protection for the second and the fourth multi-parameter sterilization indicia from deleterious frictional contact with the item(s) contained within the pouch as shown by Wittrock.
As to Claim 10, Augurt (‘881) discloses that a first sterilization indicator (18’) and a second sterilization indicator (18) are configured to be responsive to a steam sterilization process (see Col. 5 lines 2-11).
As to Claims 11-12, Augurt (‘881) discloses that a first sterilization indicator (17’) and a second sterilization indicator (17) are configured to be responsive to a gas sterilization process such as ethylene oxide sterilization (see Col. 5 lines 12-25).
	Thus, Claims 8, 10-12 and 21 would have been obvious within the meaning of 35 U.S.C. 103(a) over the combined teachings of Augurt (‘881) and Wittrock (‘017).
Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive. 
Specifically, as to applicant’s argument at the bottom on p. 5 to top of p. 6 of Remarks, examiner disagrees and indicates that Wittrock has recognized such problem as to provide a covering for the exterior sterilization indicators (see Figure 6). In addition, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
As to applicant’s argument at the bottom on p. 7 to first two lines on p. 8 of Remarks, examiner disagrees and indicates that prior art suggestion/disclosure of more desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention (see MPEP §2143.01(I)). In addition, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
.
As to applicant’s argument at the top of p. 10 of Remarks that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REGINA M YOO/            Primary Examiner, Art Unit 1799